Exhibit 10.3
APOLLO GROUP, INC.
4025 SOUTH RIVERPOINT PARKWAY
PHOENIX, AZ 85040
September 29, 2010
Mr. Charles B. Edelstein
c/o Apollo Group, Inc.
3025 South RiverPoint Parkway
Phoenix, AZ 85040
Dear Chas:
Under the terms of your existing Employment Agreement with Apollo Group, Inc.
(the “Company”) dated July 7, 2008 and subsequently amended on several separate
occasions (the “Employment Agreement”), you may become entitled to certain
severance benefits should your employment with the Company terminate under
certain specified circumstances. However, in order for you to actually receive
any severance benefits under those circumstances, you must execute and deliver a
general release of all claims you may have against the Company and its
affiliates.
The purpose of this letter is to resolve any potential ambiguity that might
otherwise arise as to the impact which that release requirement would have upon
the commencement date of the payment of any such severance benefits to which you
may become entitled under your Employment Agreement, whether payable in cash or
equity, in the event the delayed commencement date provisions of Section 14(b)
of your Employment Agreement were not otherwise applicable at that time. As a
point of clarification in that event, each of the references in your Employment
Agreement to “any applicable revocation period” is intended to refer to the
maximum applicable review/delivery and revocation periods to which you are
entitled under your Employment Agreement and applicable law with respect to the
release. That maximum aggregate period will accordingly be used to determine the
date (and taxable year) for the commencement of such severance benefits, and no
such severance benefits will be paid until that maximum aggregate
review/delivery and revocation periods have expired. In no event will you have
the opportunity to determine the taxable year in which such severance benefits
will commence.
Except for the clarifications set forth in this letter, all the terms and
provisions of your Employment Agreement will continue in full force and effect.

     
/s/ Fred Newton
 
Fred Newton
   
 
   
Title: Executive Vice President, Human Resources
   

 



--------------------------------------------------------------------------------



 



APPROVAL
I hereby approve and accept the clarifying changes to my Employment Agreement
set forth above.

     
/s/ Charles B. Edelstein
 
Charles B. Edelstein
   
 
   
Dated: September 28, 2010
   

 